In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 13‐8029 
GLENN DRIVER et al., on behalf of themselves and all 
  others similarly situated, 
                                        Plaintiffs‐Respondents, 

                                 v. 

APPLEILLINOIS, LLC, et al., 
                                                         Defendants. 
 
PETITION OF W. CURTIS SMITH. 
                     ____________________ 
                                   
              Petition for Permission to Appeal from the 
                  United States District Court for the 
             Northern District of Illinois, Eastern Division. 
       No. 06 C 6149 — Geraldine Soat Brown, Magistrate Judge. 
                     ____________________ 

 SUBMITTED DECEMBER 16, 2013 — DECIDED JANUARY 15, 2014 
                ____________________ 

   Before WOOD,  Chief Judge, and  BAUER and POSNER, Circuit 
Judges. 
   POSNER,  Circuit  Judge.  This  is  the  second  petition  by  the 
remaining defendant in a class action suit for permission to 
2                                                        No. 13‐8029 


appeal  from  the  denial  by  the  magistrate  judge  presiding 
over the case of his challenge to the certification of the class. 
Fed. R. Civ. P. 23(f). We denied the first petition, and we are 
denying  this  second  one  as  well,  but  we  think  it  may  be 
helpful  to  future  litigants  contemplating  Rule  23(f)  appeals 
to spell out our reasons for this second denial. 
    The rule authorizes a court of appeals to entertain inter‐
locutory appeals from orders granting or denying class certi‐
fication.  It  does  not  forbid  a  party  to  file  repeated  motions 
seeking our permission to appeal if, as is not uncommon, the 
district judge alters the class definition from time to time and 
therefore issues a new certification order each time. To avoid 
being inundated we need a standard for coping with repeat 
motions. 
    The class that the district court has certified is composed 
of waiters, bartenders, and other tipped employees at restau‐
rants  owned  by  entities  controlled  by  defendant  Smith  (the 
other  individual  defendants  have  dropped  by  the  wayside: 
two  have  died,  the  others  have  settled),  who  is  subject  to 
both  the  federal  Fair  Labor  Standards  Act  and  the  Illinois 
Minimum Wage Law, 29 U.S.C. § 203(d); 820 ILCS 105/3(c), if 
determined to be an employer under those Acts (an issue not 
yet determined). Because they receive tips their employer is 
not  required  to  pay  them  the  full  federal  or  state  minimum 
wage;  in  effect  their  tips  are  credited  against  the  minimum 
wage  to  which  they  would  otherwise  be  entitled.  29  U.S.C. 
§ 203(m);  820  ILCS  105/4(c).  But  of  course  if  the  tipped  em‐
ployees also perform non‐tipped duties (provided those du‐
ties are unrelated to their tipped duties—an important quali‐
fication, as we’ll see), such as, in the case of restaurant serv‐
ers,  washing  dishes,  preparing  food,  mopping  the  floor,  or 
No. 13‐8029                                                         3 


cleaning  bathrooms,  they  are  entitled  to  the  full  minimum 
wage  for  the  time  they  spend  at  that  work.  Although  only 
the  state‐law  claims  have  been  certified  for  class  treatment, 
neither  the  Illinois  statute  nor  the  implementing  regulation, 
56 Ill. Admin. Code § 210.720, addresses the issue presented 
by this appeal. But that is of no consequence, because in such 
situations  Illinois  courts  (and  likewise,  therefore,  federal 
courts  administering  Illinois  law)  seek  guidance  in  the  fed‐
eral case law interpreting the Fair Labor Standards Act. See 
56  Ill.  Admin.  Code  § 210.120;  Kerbes  v.  Raceway  Associates, 
LLC, 961 N.E.2d 865, 870–71 (Ill. App. 2011); Urnikis‐Negro v. 
American Family Property Services, 616 F.3d 665, 672 n. 3 (7th 
Cir. 2010). 
    In her first ruling on class certification, the judge certified 
a class consisting of employees “who worked as tipped em‐
ployees  earning  a  sub‐minimum,  tip  credit  wage  rate,  and 
who  performed  duties  unrelated  to  their  tipped  occupation 
for  which  they  are  not  paid  at  the  minimum  wage  rate.”  A 
second ruling modified the definition, and the last—the one 
that  precipitated  the  current  petition  (filed  more  than  three 
years after Smith’s first petition) for permission to appeal—
substituted  a  much  simpler  definition:  employees  “who 
worked  as  tipped  employees  earning  a  sub‐minimum,  tip 
credit wage rate.” 
    The  definition  is  overinclusive  because  it  says  nothing 
about  the  tipped  employees’  work  for  which  they  weren’t 
tipped. True, the judge found that the defendant had a pol‐
icy of requiring tipped employees to do non‐tipped work yet 
without  paying  them  the  full  minimum  wage  for  the  time 
they  spent  doing  that  work.  But  the  Department  of  Labor, 
interpreting section 203(m), has distinguished between non‐
4                                                         No. 13‐8029 


tipped work that is, and is not, “related” to tipped work, and 
has  decided  that  as  long  as  the  tipped  employee  spends  no 
more than 20 percent of his workday doing non‐tipped work 
related to his tipped work (such as a waiter’s setting or clear‐
ing  a  table  that  he  waits  on),  the  employer  doesn’t  have  to 
pay  the  full  minimum  wage  (that  is,  the  minimum  wage 
without the tip credit) for the time the employee spends do‐
ing  that  work.  29  C.F.R.  § 531.56(e);  U.S.  Department  of  La‐
bor,  Field  Operations  Handbook  § 30d00(e)  (June  30,  2000), 
www.dol.gov/whd/FOH/FOH_Ch30.pdf  (visited  Jan.  7, 
2014);  see  Fast  v.  Applebeeʹs  International,  Inc.,  638  F.3d  872 
(8th Cir. 2011). Although in an earlier order the judge found 
that  “many”  of  the  defendant’s  employees  spent  more  than 
20  percent  of  their  workday  doing  work  related  to  tipped 
work, she didn’t find that all did, or that all who didn’t did 
at least some non‐tipped work unrelated to tipped work and 
would  therefore  be  entitled  to  full  minimum  wage  for  that 
work. 
    In nevertheless including all the tipped employees in the 
class, the judge relied on Bolden v. Walsh Construction Co., 688 
F.3d 893, 895 (7th Cir. 2012), which disapproved a class that 
“defines its members as persons who did not earn more ‘be‐
cause of their race.’ Using a future decision on the merits to 
specify  the  scope  of  the  class  makes  it  impossible  to  deter‐
mine who is in the class until the case ends, and it creates the 
prospect  that,  if  the  employer  should  prevail  on  the  merits, 
this  would  deprive  the  judgment  of  preclusive  effect:  any 
other former worker could file a new suit, given that the los‐
ing  ‘class’  lacked  any  members.”  To  cure  this  problem,  the 
opinion  in  Bolden  suggested  “changing  the  language  from 
‘who were denied opportunities to work, not afforded over‐
time  hours  or  not  afforded  premium  pay  hours,  because  of 
No. 13‐8029                                                           5 


their  race’  to  something  like  ‘who  sought  but  were  denied 
opportunities  to  work,  overtime  hours,  or  premium  pay 
hours.’  Then  the  litigation  could  determine  whether  those 
events occurred because of race.” Id. 
    Our  suggested  definition  in  Bolden  covered  a  class  of 
workers  who  had  suffered  harm  (denied  opportunities  of 
work, etc.), however, whereas to define a class as all “tipped 
employees  earning  a  sub‐minimum,  tip  credit  wage  rate” 
does  not  define  a  class  of  persons  harmed.  A  tipped  em‐
ployee  is  entitled  just  to  the  sub‐minimum,  tip  credit  wage 
rate unless he is doing either unrelated non‐tipped work or 
related non‐tipped work in excess of 20 percent of his work‐
day. When there is no allegation of a harm that a suit might 
redress, there is no claim over which a federal court can ex‐
ercise jurisdiction. 
    A recognized ground for granting a Rule 23(f) petition is 
that  deciding  the  appeal  would  clarify  class  action  law,  see 
Blair v. Equifax Check Services, Inc., 181 F.3d 832, 835 (7th Cir. 
1999),  and  that  ground  could  have  been  made  the  basis  of 
the  defendant’s  petition.  But  it  was  not.  He  is  not  challeng‐
ing the district court’s class definition. He thinks that the fact 
that the court changed the definition since our denial of his 
previous petition opens the door for him to renew his chal‐
lenge to the initial grant of class certification on grounds de‐
rived  from  developments  in  the  litigation  since  that  grant, 
including subsequent rulings by the district court. That can’t 
be  right.  In  the  course  of  a  class  action  suit  the  presiding 
judge is quite likely to alter the class definition. There is no 
reason  why  such  an  alteration  should  open  the  door  to  an 
interlocutory appeal unrelated to the alteration. 
6                                                          No. 13‐8029 


     And  so  we  and  the  Tenth  Circuit  have  held,  and  other 
courts  of  appeals  have  implied,  that  to  justify  a  second  ap‐
peal from an order granting or denying class certification the 
order  appealed  from  must  have  “materially  alter[ed]  a  pre‐
vious order granting or denying class certification.” Matz v. 
Household  International  Tax  Reduction  Investment  Plan,  687 
F.3d 824, 826 (7th Cir. 2012); Carpenter v. Boeing Co., 456 F.3d 
1183, 1191 (10th Cir. 2006); cf. In re DC Water & Sewer Author‐
ity, 561 F.3d 494, 496 (D.C. Cir. 2009); Gutierrez v. Johnson & 
Johnson,  523  F.3d  187,  193  (3d  Cir.  2008);  Jenkins  v.  BellSouth 
Corp., 491 F.3d 1288, 1291–92 (11th Cir. 2007). The reason for 
requiring a material alteration is both practical and interpre‐
tive. Without such a requirement parties could file Rule 23(f) 
petitions  whenever  there  was  the  slightest  change  in  the 
class definition, resulting in the entry of a modified class cer‐
tification  order.  And  since  Rule  23(f)  authorizes  interlocu‐
tory appeals only of orders “granting or denying class‐action 
certification,”  an  order  that  alters  the  class  certification  im‐
materially can’t readily be thought a grant or a denial of cer‐
tification,  while  an  order  that  alters  the  certification  materi‐
ally is to that extent a grant or denial of certification. In Matz 
the  order  was  a  partial  decertification  that  reduced  the  size 
of  the  class  by  between  57  and  71  percent.  687  F.3d  at  825. 
We  noted  the  arbitrariness  of  denying  permission  to  allow 
an appeal just because the order was not formally a grant or 
denial  of  certification,  when  if  the  judge  had  defined  the 
class as narrowly in his original certification order that order 
would  have  unequivocally  been  within  the  scope  of  Rule 
23(f). See id. at 826. 
   There  was  a  material  alteration  in  the  present  case  as 
well—the change in the class definition. But as we said that’s 
not  what  the  defendant  wants  to  challenge.  He’s  concerned 
No. 13‐8029                                                         7 


with several orders issued by the district court since his first 
Rule  23(f)  petition  was  filed  and  denied  more  than  three 
years  ago,  such  as  an  order  allowing  the  plaintiffs  to  use 
“representative  evidence”—in  effect,  allowing  damages  to 
be  extrapolated  from  a  sample  of  the  class members,  rather 
than requiring that they be calculated for all 15,000 of them 
individually. The words “granting” and “denying” class cer‐
tification  can  be  stretched  only  so  far.  They  can’t  embrace 
every  order  the  judge  issues  that  a  party  doesn’t  like.  The 
interim orders in this case may for all we know have under‐
mined the reasons for certifying a class in the first place, and 
the  defendant can always  move the magistrate judge to de‐
certify the class on the basis of new developments, as indeed 
he did; the judge’s denial of that motion was the precipitant 
of the defendant’s petition for permission to appeal. Driver v. 
AppleIllinois, LLC, 2013 WL 5818899, at *12–13 (N.D. Ill. Oct. 
29,  2013).  Should  the  judge  continue  to  refuse,  her  refusals 
won’t be appealable under Rule 23(f). A refusal to decertify a 
class is neither an order granting nor an order denying certi‐
fication; it is merely a denial of reconsideration of a previous 
ruling. Gary v. Sheahan, 188 F.3d 891, 892 (7th Cir. 1999); In re 
DC Water & Sewer Authority, supra, 561 F.3d at 496–97. 
   The petition for permission to appeal is therefore 
                                                            DENIED.